TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 15, 2021



                                       NO. 03-20-00080-CR


                                Dusty Lynn Thompson, Appellant

                                                  v.

                                   The State of Texas, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.